DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 13, 25, 42, 44, 45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Hanthamrongwit et al. (Biomaterials 1996, Vol. 17 No. 8.) in view of Duan et al (US2014/0142200).

Hanthamrongwit et al does not disclose the use of recombinant human collagen type I or type III.
Duan et al teaches the use of rCHIII collagen in forming cross-linked hydrogels as tissue scaffolds (¶ 27). The denaturing temperature is taught to vary based on the collagen concentration (¶ 31). 
It would have been obvious to one of ordinary skill in the art to modify the hydrogel of Hanthamrongwit et al using known collagens suitable for human treatment, such as rCHI and rCHIII, thereby increasing human compatibility.
With regards to claims 3, 10, and 11, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Here, the specific process is not controlling where the cross-linked hydrogel is disclosed by the prior art.
With regard to claims 3-9, the properties of the gel are disclosed to vary based on the content of each component, therefore it would have been obvious to vary the components resulting in an optimum stability.
With regards to claim 42 and 44-45, it would have been obvious to use known carbodiimide and succinimide compounds suitable for providing cross-linking of the chondroitin sulfate and collagen as suggested by Hanthamrongwit et al


Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hanthamrongwit et al. (Biomaterials 1996, Vol. 17 No. 8.) in view of Duan et al (US2014/0142200), the combination further in view of Flanagan et al (Biomaterials 27 (2006) 2233–2246).
Hanthamrongwit et al and Duan et al are discussed above but do not disclose cardiac treatment with a hydrogel.
Flanagan et al teaches it was known to use collagen gels with chondroitin sulfate as heart tissue constructs (abstract).
It would have been obvious to one of ordinary skill in the art to use the gel made obvious by the first two references in growing tissues known to be suitable for regrowth using collagen-CS constructs, such as disclosed by the third reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612